,
    1.


             OFFICE   OF THE   ATTORNEY     GENERAL    OF TEXAS
                                   AUSTIN


                                                      7ebruav 10, 1939

         lionorableJ. C. Daal
         xanagor’,Upper Colorado
         Rlvem Authority
         San Anr;elo,Texar
         Dear 1-r.Deal:




                                                   and l6 in rep17
                                                   whloh you requeet
                                                   B. Ko. 21, Chapter
                                                Session, pattlcular-
                                                    QapassQb or a
                                                    Congrooe adopt-
                                                     PrOJbO\ will
                                                    by the bltOd
                                            azly ;r ge pii ‘legal-
                                                . .    .   .
                                               6r you request our op-
                                               option or the Troje’ot
                                               ent from the Cnlted

                               81, in ~eotioa 17B, contain6       the iol-

                                                  General of
                                                         loan
                                                       and/or
               and/or advancezeat ha6 been received br 66ld
               Authority from the United Stat&r of Aznerloaa6
               hereln provided ior, rhall be authority for
               the aotloa of lny pernon oharged with a~ duty
               0ontllQent upon 6UCh grant and/or loan and/or
               advanoeaentlm
Eon.   J.   C.   Doal,   February   18, 1939,   Page   2



            The law in que6tlon In Seotlon 178 thereof
thur dlreotly plaoes upon the Attorney Oeneral the ro-
spoaslblllty OS deoldlng whether or not 8 grant, loan
or ldva no ement has been reoelvrd by the Authorltt in
thr mannerpresorlbed by law. In our opinion, suoh
srotlon plaOO8 upon the Attoraer    General the responsl-
blllty of determlnlng whether or not suoh grant, loan
or ldvaaoemeat oonstltutar a "legally binding oommltmeat*
wlthb the meanlag of the statutes.       Xe bellrte it would
be premature and improper ror the Attomcr      Ceneral at this
time to give an 0pInlon upon what woulb oonstltute a
t:rlly binding oonmltmeatwithin the meaning of the
      . To attempt to gJve suoh 8a oplnloa at thla time
would ueos66arIly Involve passing upon the arttot     0r a
law whioh has not a6 yet been lnaoted by the Congress of
the United States. The determlnatloaof tha qU66tiOn        of
whether or not the adoption of th6 Tlood Control ProJeot
tu quertloa by the United Stat.6 Congress would oonstl-
tute a *legally bladlng OOE&ttieDtnwithin the meaalng
of S. B, 30. 21, would neoessarllp ln~a large measure de-
pend upon the oharaotsr of ~rovlslone and the wordlng ooai
 talnrd in the bill adoptIng the projeot.     u'ebelieve S.B.
No. 21 oontemplates that the opinion of the Attorney Con-
era1 should br given subsequent to the pareage of Leglsla-
 tioa by tbe bitea   st6t@6   Cqllgressand aot prior to suoh
passage, and WI mwt,      therufore, d4ollar to,render a flaal
 opinion at thls time on the question of what will soon6tl-
 tute  a legally bladlng oommltmeat on the part Of the Walt-
 ad States Covenmeat with referrnor to the Flood Control
 ?rojoot on the North Coaoho Elvor.
           Howevar, by oonstruing Saotloa 17A of S. B. No.
21, we belleve the partloular  quostlon with whloh you
are ooaoemed at this War oaa be answered, We oonstrue
~that bill In the following manner:
           (1) .Beglnnlng with the ri6Oal year of Septem-
 ber 1, 1937, the State of Texas donated and granted to
 the Upper Colorado River Authority the ad valorsm taxes
 specified In the bill.
           (2) The tares so don ted’cnd giantid shall not
                               \ lty, however,.untlla
 be made svatlable to 6aId Autho
 legally bindln oommitment 18 reorlved by the Authority
 rrom the Ualte8 states Covernmeat of sufflolent site to
 reo6ooabl~.W3iixo the oompletioa 0r such eo-ordlnated and
 ampleted  syotem Of Improveeeat and oontrol Of th6 COlOradO
Hon. J. C. Deal, February 18, 1939, Page 3


River as may be approved by the Board of Water Engineers
0r the State 0r Texas.  Suoh legally binding conualtzent
for the entire projeot, however, 1s not required to be
made by January 1, 1940, the statute having no time limit
ooverlng the r6oelpt of a legal commitment for the entire
projeot,
          (3) If a legal17 binding commitment for at leaat
the sum of ~2,000,~00,001s not received by the Authority
by January 1, 1940, then the grant and donatlgn of taxes
provided for la the bill rhall be entirely null and void.
Any taxes whloh have accrued since the beginning of the
fi6Oal year 1937 ehall be placed in the General Revenue
Fund.
          (4) If a legally binding oommltment in at least
the 6um of $2 OOO,OGO.OO 16 received by January 1, 1940,
by the Authority fmm the United State6 Government,the do-
nation and grant of taxes by the State of Texas shall not
be null and void, but euoh taxerrshall not be made avail-
able to the Authorlt]runtil a legally binding oommitment
16 received 0r a eufflolent size to reasonably insure a
completion of the entire project a6 6peoified by the eta-
tutes, The comltment for thd entire pr6ject, however,
16 not required to be received by January 1, 1940.
          We believe that the oonetruotioa Of the etatutes
as set forth la paragraph6 one to four next above will fully
comply with your request for an opinion. If and when the
United States Coagreas passe6 a bill adopting tbi6 Flood
Control Projeot aad making a grant, loan or advancementto
the Authority la oonneotlon therewith, the Attorney General
will then be authorized by the statute to pa66 upon the
sufrloleaoy of such grant, loan or advaaoement a6 a "leg-
all7 binding oommltment*.
                                 Your8   very     truly

                             ATTORNEY GENTSAL OF TEXAS




                                                A6sistEtAt
REK:LM

 APPROVED:

 -P--
 ATTORNEY QWERAL   F TEXAS